Citation Nr: 0614961	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the grant of Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. 1151.


REPRESENTATION

Appellant represented by:	Mr. R. Irigoyen


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1957, and from March 1958 to February 1961.  He died 
in January 1981.  The appellant is his surviving spouse.

In a statement appended to VA Form 9, filed in March 2002, 
the appellant's representative appears to have raised on the 
appellant's behalf a claim of clear and unmistakable error 
(CUE) with respect to pre-2000 RO and Board decisions denying 
entitlement to DIC benefits under 38 U.S.C. § 1151.  The 
representative also appears to be contending either that the 
initial denial of service connection for the cause of the 
veteran's death is an unresolved matter still pending review 
(see July 1981 rating decision; November 1984 Board 
decision), or that there was CUE in the denial of service 
connection for the cause of death.  These matters are 
REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
action is required on her part.


REMAND

The record does not reflect proper notice was given to the 
appellant as to her claim of entitlement to an effective date 
for the grant of DIC benefits before June 27, 2000.  On 
remand, notice must be given consistent with 38 U.S.C.A. 
§ 5103(a) and claim development assistance should be provided 
consistent with 38 C.F.R. § 3.159, as warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant notice on what 
specific information and evidence (1) not 
of record are needed to substantiate the 
claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to 
provide.  Also request or tell her she may 
submit any evidence in her possession that 
pertains to the claim.  

2.  Thereafter, conduct any appropriate 
development as warranted and consistent 
with governing law and regulations.  

3.  Then readjudicate the claim.  If the 
benefit sought on remand remains denied, 
then issue a Supplemental Statement of the 
Case that includes a discussion of all 
evidence and information considered and 
applicable laws and regulations.  Then, if 
in order, return the appeal to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the U.S. Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





